Title: To Thomas Jefferson from James Sullivan, 10 December 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 10th December 1807
                        
                        I do not know but that I have been incautious in
                            Mentioning Dr Waterhouse to you as surgeon for the hospital here. I beleived him qualified but knew that a great number
                            the faculty were opposed to him as they had been to Dr Jarvis, but beleived the opposition to be founded in politics. I am
                            now apprehensive that his Skill in surgery is not such as I had supposed and conceive that any opinion I may now give will
                            have no weight without further and satisfactory inquiry I hope what I said before had none. I understood then that Eustis
                            would not take it & then supposed that if he would no one would be prefered to him. The appointment of Waterhouse
                            makes a great noise they say he is not capable of the business and though I have not seen Eustis I am told he agitated.
                            And disappointed. The effect this will have on me if I am the cause of the appointment is of little consequence to me, but
                            adversion among the republicans will be a great misfortune at this crisis in our public concerns. I was induced to write
                            in favour of Waterhouse because he had been a persecuted man, but yet how far I must appear as the means of his
                            appointment, and whether there cannot be now a remedy is a question I submit to your candor and friendship
                        I am with the most entire respect your humble servt
                        
                            James Sullivan
                            
                        
                    